FILED
                           NOT FOR PUBLICATION                                JUN 11 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BIG BLUE CAPITAL PARTNERS LLC,                   No. 12-35603
an Ohio limited liability company,
                                                 D.C. No. 3:12-cv-00292-MO
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

RECONTRUST COMPANY, NA; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                        Argued and Submitted May 14, 2014
                                 Portland, Oregon

Before: TASHIMA, IKUTA, and N.R. SMITH, Circuit Judges.

       The district court dismissed the complaint filed by Big Blue Capital

Partners, which alleged that ReconTrust Company failed to follow Oregon law

when it initiated nonjudicial foreclosure proceedings against property now owned

by Big Blue. Because ReconTrust rescinded the notice of default, effectively


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
abandoning the foreclosure proceedings, Defendants contend this appeal is moot.

We agree with Defendants and dismiss the appeal. See Vegas Diamond Props.,

LLC v. FDIC, 669 F.3d 933, 936–37 (9th Cir. 2012).

      Big Blue does not dispute that ReconTrust rescinded the notice of default.

Instead, Big Blue argues that the “capable of repetition, yet evading review”

exception to mootness applies. See id. However, this exception “applies only

where the named plaintiff can make a reasonable showing that he will again be

subjected to the alleged illegality.” Id. (internal quotation marks omitted). Big

Blue has not made this showing.

      After ReconTrust rescinded the notice of default, the Oregon Supreme Court

substantiated allegations in Big Blue’s complaint by holding that Mortgage

Electronic Registration Systems (MERS) may not qualify as a trust deed’s

beneficiary under Oregon law. See Brandrup v. ReconTrust Co., N.A., 303 P.3d

301, 312 (Or. 2013). Defendants acknowledge the effect of this ruling, and we

may therefore conclude that plaintiffs will not again be subjected to a foreclosure

based on a notice of default that is issued by a trustee that is appointed by MERS

acting as beneficiary under a deed of trust. See Vegas Diamond Props., 669 F.3d

at 937.




                                         -2-
      The district court’s order granting Defendants’ motion to dismiss is vacated.

See ACLU of Nev. v. Masto, 670 F.3d 1046, 1065 (9th Cir. 2012).

      DISMISSED.




                                        -3-